DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,693,459. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
16/909,157
US Patent 10,693,459
Claim 1:
A switching device comprising: a first node and a second node; a series arm including a plurality of transistors implemented in a stack configuration between the first node and the second node, each transistor having a source, a drain and a gate, the transistors configured to be in an ON state or an OFF state to respectively allow or inhibit passage of a signal between the first and second nodes; a shunt arm including a plurality of transistors implemented in a stack configuration between the first node and a ground node, each transistor having a source, a drain and a gate, the transistors of the shunt arm configured to be in an ON state when the transistors of the series arm are in the OFF state, or an OFF state when the transistors of the series arm are in the ON state; and a bias architecture including a series arm bias circuit and a shunt arm bias circuit, the series arm bias circuit configured to bias the transistors of the series arm and including a gate-gate resistor that couples each pair of neighboring transistors, the shunt arm bias circuit configured to bias the transistors of the shunt arm and including a gate-gate resistor that couples each pair of neighboring transistors.
Claim 1:
A switching device comprising: a first node and a second node; a series arm including a plurality of transistors implemented in a stack configuration between the first node and the second node, each transistor having a source, a drain and a gate, the transistors configured to be in an ON state or an OFF state to respectively allow or inhibit passage of a signal between the first and second nodes; a shunt arm including a plurality of transistors implemented in a stack configuration between the first node and a ground node, each transistor having a source, a drain and a gate, the transistors of the shunt arm configured to be in an ON state when the transistors of the series arm are in the OFF state, or an OFF state when the transistors of the series arm are in the ON state; a series arm bias circuit configured to bias the transistors of the series arm from a bias node, and including a gate-gate resistor that couples each pair of neighboring transistors of the series arm, the series arm bias circuit further including a feed node coupled to the bias node, the feed node connected directly to the gate of a selected transistor of the series arm; and a shunt arm bias circuit configured to bias the transistors of the shunt arm from a bias node, and including a gate-gate resistor that couples each pair of neighboring transistors of the shunt arm, the shunt arm bias circuit further including a feed node coupled to the bias node, the feed node connected directly to the gate of a selected transistor of the shunt arm.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2016/0156345).
In regard to Claim 1:
	Jang discloses, in Figure 1, a switching device comprising: 
a first node (Port1)  and a second node (ANT); 
a series arm (110) including a plurality of transistors (Tr of 110) implemented in a stack configuration between the first node (Port1) and the second node (ANT), each transistor having a source, a drain and a gate (Paragraphs 0054-0055), the transistors configured to be in an ON state or an OFF state to respectively allow or inhibit passage of a signal between the first and second nodes (Paragraph 0047); 
a shunt arm (120) including a plurality of transistors (Tr of 120) implemented in a stack configuration between the first node (Port1) and a ground node (ANT), each transistor having a source, a drain and a gate (Paragraph 0054-0055), the transistors of the shunt arm configured to be in an ON state when the transistors of the series arm are in the OFF state, or an OFF state when the transistors of the series arm are in the ON state (Figure 12: S30 and S40; Paragraph 0094); and 
a bias architecture (140, R of 110, R of 120) including a series arm bias circuit (R of 110) and a shunt arm bias circuit (R of 120), the series arm bias circuit configured to bias the transistors (Paragraphs 0056-0057) of the series arm and including a gate-gate resistor (R of 110) that couples each pair of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heaney et al. (US 2013/0009725) discloses, in Figure 3, a series arm and a shunt arm with resistors connected to the gates of the transistors in each arm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077.  The examiner can normally be reached on M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896